                Case 20-23346-PDR           Doc 16     Filed 12/07/20       Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. ____________________
UNIPHARMA, LLC,                                          Case No. ____________________

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________/

              DEBTORS’ EX PARTE MOTION FOR AUTHORIZATION TO FILE
              CONSOLIDATED CHAPTER 11 CASE MANAGEMENT SUMMARY

         Tamarac 10200, LLC (“Tamarac”) and Unipharma, LLC (“Unipharma”, and together

with Tamarac, collectively, the “Debtors”), by and through their proposed undersigned counsel,

file this Debtors’ Ex Parte Motion for Authorization to File Consolidated Chapter 11 Case

Management Summary (the “Motion”).               The Motion, filed on an ex parte basis, seeks

authorization for the Debtors to file a consolidated Chapter 11 Case Management Summary. In

support of this Motion, the Debtors rely upon the Declaration of Neil F. Luria in Support of

Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”) which has been filed

with the Court on the date hereof and incorporated herein by reference and respectfully represent

as follows:

                                       Jurisdiction and Venue

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.



1
 The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
10143702-2
               Case 20-23346-PDR           Doc 16      Filed 12/07/20     Page 2 of 6




         3.    The statutory predicates for the relief sought herein are sections 105(a), 1107(a)

and 1108 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

                                      Procedural Background

         4.    On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

         5.    The Debtors are operating their businesses and managing their affairs as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.    For a detailed description of the Debtors and their operations, the Debtors

respectfully refer the Court and parties in interest to the First Day Declaration.

                                          Relief Requested

         7.    In accordance with Local Rule 2081-1(B), the debtor in possession in a chapter 11

case is directed to file with the Court, within the earlier of three business days after relief is

entered, or one business day prior to the date of the first scheduled hearing, a Chapter 11 Case

Management Summary (the “Case Management Summary”) providing certain information

regarding the assets, liabilities and financial affairs of chapter 11 debtors.

         8.    The Debtors have each filed in their respective chapter 11 cases, ex parte motions

seeking joint administration of these chapter 11 cases.

         9.    By this Motion, the Debtors respectfully request that the Court authorize them to

file a consolidated Case Management Summary, reflecting the asset, liability and financial

information of each of the Debtors. The Debtors request authority to file a consolidated Case

Management Summary, as the filing of a separate Case Management Summary for each of the

Debtors would be burdensome. In addition, much of the information contained in the Case

Management Summary is either duplicative or solely applies to Unipharma, which is the

                                                   2
10143702-2
               Case 20-23346-PDR         Doc 16     Filed 12/07/20     Page 3 of 6




operating company, and the filing of a consolidated Case Management Summary is more

efficient and will provide the Court and parties-in-interest with a more accurate financial picture

of the Debtors.

         WHEREFORE, the Debtors respectfully request the entry of an Order in the form

attached hereto as Exhibit “A” (i) granting the requested relief; (ii) authorizing the Debtors to

file a consolidated Case Management Summary, with the reservation of the right of the U.S.

Trustee to request that the Debtors each prepare and file a separate Case Management Summary

should the U.S. Trustee deem it necessary; and (iii) granting such other and further relief as the

Court deems just and proper.

Dated: December 7, 2020                      Respectfully submitted,

                                             BERGER SINGERMAN LLP
                                             Proposed Counsel for Debtors in Possession
                                             1450 Brickell Avenue, Suite 1900
                                             Miami, FL 33131
                                             Telephone: (305) 755-9500
                                             Facsimile: (305) 714-4340

                                             By:    /s/ Christopher Andrew Jarvinen
                                                     Paul Steven Singerman
                                                     Florida Bar No. 0378860
                                                     singerman@bergersingerman.com
                                                     Christopher Andrew Jarvinen
                                                     Florida Bar No. 21745
                                                     cjarvinen@bergersingerman.com




                                                3
10143702-2
             Case 20-23346-PDR   Doc 16   Filed 12/07/20   Page 4 of 6




                               EXHIBIT “A”
                            (PROPOSED ORDER)




10143702-2
                Case 20-23346-PDR           Doc 16     Filed 12/07/20       Page 5 of 6




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. ____________________
UNIPHARMA, LLC,                                          Case No. ____________________

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________/

    ORDER GRANTING DEBTORS’ EX PARTE MOTION FOR AUTHORIZATION TO
       FILE CONSOLIDATED CHAPTER 11 CASE MANAGEMENT SUMMARY

         THIS MATTER having come before the Court, without a hearing, upon the Debtors’ Ex

Parte Motion for Authorization to File Consolidated Chapter 11 Case Management Summary

[ECF No. __] (the “Motion”) filed by the above-captioned debtors in possession (collectively,

the “Debtors”). The Motion, filed on an ex parte basis, seeks entry of an order authorizing the

Debtors to file a consolidated Case Management Summary. The Court finds that (i) it has

jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

1
 The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
10143720-2
               Case 20-23346-PDR           Doc 16      Filed 12/07/20      Page 6 of 6




is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and that this Court may enter a final

order consistent with Article III of the Constitution; (iii) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors and other parties in interest; (v) notice of the

Motion was appropriate under the circumstances and no other notice need be provided; and (vi)

upon review of the record before the Court, including the legal and factual bases set forth in the

Motion and the First Day Declaration, good and sufficient cause exists to grant the relief

requested. Accordingly, it is

        ORDERED that:

       1.       The Motion is GRANTED.

       2.       The Debtors are authorized to file a consolidated Case Management Summary,

with the reservation of the right of the U.S. Trustee to request that the Debtors each prepare and

file a separate Case Management Summary should the U.S. Trustee deem it necessary.

       3.       The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

                                               #   #    #

Submitted by:
Christopher Andrew Jarvinen, Esq.
cjarvinen@bergersingerman.com
BERGER SINGERMAN LLP
1450 Brickell Avenue, Ste. 1900
Miami, FL 33131
Telephone: (305) 755-9500
Facsimile: (305) 714-4340

(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
and file with the Court a certificate of service.)



                                                   2
10143720-2
